Citation Nr: 0802687	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  97-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left hip disability, and if so, whether the claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of the left ankle, and if so, whether the claim 
should be granted. 

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy, claimed as due to herbicide exposure, 
and if so, whether the claim should be granted.  

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to a disability rating higher than 10 percent 
for post-operative residuals of shell fragment wounds of the 
right ankle.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right fifth metatarsal.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Board notes that some of these issues have previously 
been before the Board.  In a September 1987 decision, the 
Board denied claims of entitlement to service connection for 
back, left ankle, and left knee disabilities, claimed as 
secondary to the service-connected right ankle disorder.  In 
a January 1999 decision, the Board reopened and remanded the 
left knee and back claims, but denied reopening of the left 
ankle claim.  The reopened left knee and back claims, and the 
issues of entitlement to increased ratings for post-operative 
residuals of a shell fragment wound of the right ankle and 
for residuals of a fractured right fifth metatarsal were 
subsequently denied in a decision dated in August 2002.  

The veteran appealed the August 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in January 2004, the Court vacated the 
Board's August 2002 decision, and remanded the four issues 
decided therein to the Board for action consistent with the 
Court's Order.  In September 2004, the Board remanded the 
same four issues to the originating agency for additional 
evidentiary development.  Those matters have since been 
returned to the Board for further appellate action.

The veteran testified at a personal hearing on June 16, 1998, 
chaired by an individual who is no longer employed at the 
Board.  A copy of the transcript of that hearing has been 
associated with the record on appeal.  Since that time, the 
veteran has been offered several opportunities to attend 
another hearing; and, on forms signed by his attorney and 
submitted on May 3, 2006, and August 15, 2007, he 
specifically indicated that the veteran did not want another 
Board hearing with respect to any of the issues on appeal.

The issues of entitlement to service connection for a left 
knee disability and entitlement to a compensable disability 
rating for residuals of a fracture of the right fifth 
metatarsal are addressed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  In a January 1999 decision, the Board denied service 
connection for a left hip disorder and denied reopening of 
the claim of entitlement to service connection for arthritis 
of the left ankle. 

2.  The evidence associated with the claims file subsequent 
to the January 1999 Board decision does not relate to an 
unestablished fact necessary to substantiate either claim; is 
cumulative or redundant of evidence already of record; and 
does not raise a reasonable possibility of substantiating 
either claim.

3.  In an unappealed September 2003 rating decision, the RO 
denied service connection for peripheral neuropathy.

4.  The evidence associated with the claims file subsequent 
to the September 2003 decision includes relevant service 
department records.

5.  Peripheral neuropathy was not present within one year of 
the veteran's discharge from service and is not etiologically 
related to service.

6.  A low back disability was not present within one year of 
the veteran's discharge from service and is not etiologically 
related to any service-connected disability.

7.  The veteran's post-operative residuals of shell fragment 
wounds of the right ankle are manifested by moderate 
impairment of the muscles of Group X, and a painful scar.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for disability of the left hip 
or arthritis of the left ankle.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for peripheral 
neuropathy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  Peripheral neuropathy was not incurred in or aggravated 
by active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A low back disability was not incurred in or aggravated 
by active duty, the incurrence or aggravation of arthritis of 
the low back during service may not be presumed, and a low 
back disability is not proximately due to or the result of 
any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 
(2007).

5.  The residuals of shell fragment wounds of the right ankle 
warrant a10 percent rating for muscle impairment and a 
separate 10 percent rating for a tender scar.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.56, 4.73, Diagnostic 
Code 5310, § 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected right ankle disability.  He is also seeking 
entitlement to service connection for a low back disability.  
In addition, he is seeking to reopen and establish claims of 
entitlement to service connection for arthritis of the left 
ankle, for a left hip disorder, and for peripheral 
neuropathy.  

The Board points out that although the RO reopened the claim 
of entitlement to service connection for peripheral 
neuropathy, claimed as due to herbicide exposure, and 
adjudicated the claim on the merits, the Board must first 
examine whether the evidence warrants reopening the claim.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board does not have jurisdiction to 
review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted].

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, with respect to the left ankle, left hip 
and peripheral neuropathy claims, the originating agency 
provided the veteran with the notice required under the VCAA, 
to include notice that he should submit any pertinent 
evidence in his possession, by letter mailed in April 2004 
(left hip and peripheral neuropathy), and in June 2004 (left 
ankle), prior to its initial adjudication of those claims.  

With respect to the increased rating claims and the service 
connection claims involving the left knee and low back, which 
were the subjects of the Court's January 2004 Order, the 
Board notes that those claims were received and initially 
adjudicated long before the enactment of the VCAA in November 
2000.  The Court remanded those issues in January 2004 
specifically for the purpose of ensuring compliance with the 
notice provisions of the VCAA.  Pursuant to the Court's Order 
and the subsequent September 2004 Board remand, the record 
reflects that the originating agency provided the veteran 
with the notice required under the VCAA, to include notice 
that he submit any pertinent evidence in his possession, by 
letter mailed in September 2004, and by letter mailed in July 
2005 (addressing the right 5th metatarsal claim omitted from 
the prior letter.  Following the provision of the required 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in August 2007.  There is no indication or reason to 
believe that the ultimate decision of the originating agency 
on the merits of any of the claims would have been different 
had VCAA notice been provided at an earlier time.  

Notice of the type of evidence necessary to establish 
disability ratings and effective dates for the service 
connection clams was provided in March 2006.  While this was 
after the initial adjudication of those claims, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
the veteran's low back disorder.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the March 2004 and June 2004 VCAA notice letters included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denials.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records, 
Social Security disability records, and pertinent VA medical 
records and private medical records have been obtained.  The 
Board is unaware of any additional outstanding evidence that 
could be obtained to substantiate any of the claims.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis or organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Agent Orange exposure 
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 
 
The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 38 
C.F.R. § 3.309(e).   
 
The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e). 
 
A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a). 
 
The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996). 
 
The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).   
 
Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

New and Material Evidence

At the time of the September 2003 RO decision, which denied 
service connection for peripheral neuropathy, the evidence of 
record established only that the veteran had a diagnosis of 
peripheral neuropathy, and that the disorder had been 
medically related to hypertension.  There was no evidence to 
show an etiological relationship to Agent Orange exposure.  
Moreover, the evidence at that time did not conclusively 
establish the veteran's presence in Vietnam for purposes of 
the presumptions related to Agent Orange exposure.  

The evidence submitted after the September 2003 denial 
includes deck logs from the ship upon which the veteran 
served, and that evidence establishes his service in the 
waters offshore Vietnam.   

The Board notes that 38 C.F.R. § 3.156 (c) specifically 
provides that, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim.  38 C.F.R. 
§ 3.156 (c).  In this case, the deck logs submitted by the 
veteran are relevant official service department records.  
Accordingly, the claim will be reconsidered.  

Notwithstanding the provisions of 38 C.F.R. § 156 (c), the 
Board notes that the deck logs relate to an unestablished 
fact necessary to substantiate the claim; they are neither 
cumulative nor redundant of evidence already of record in 
September 2003; and they raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
claim of entitlement to service connection for peripheral 
neuropathy is in order.  The reopened claim will be addressed 
below.

Turning to the left hip and ankle claims, at the time of the 
January 1999 Board decision, which denied service connection 
for a left hip disorder, and which denied reopening of the 
claim of entitlement to service connection for a left ankle 
disorder, the evidence of record established only that the 
veteran had a left ankle disorder.  The evidence did not 
establish a diagnosis for the left hip, or that any left hip 
or left ankle disability was related to the veteran's active 
service or to a service-connected disability.  The evidence 
submitted after the January 1999 denial similarly does not 
tend to establish a nexus between an in-service injury, or 
service-connected disorder and a current left ankle or hip 
disability.  

Additional medical reports have been received since the prior 
decision, but at most, these reports relate to the veteran's 
current condition and do not address a nexus to service or to 
a service-connected disability.  The Court has held that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The veteran submitted several Internet articles in March 1999 
relating to disabilities of the lower extremities.  The Court 
has held that a medical article or treatise, "can provide 
important support when combined with an opinion of a medical 
professional," if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998).  In this case, however, the medical 
text evidence submitted by the appellant is not accompanied 
by the opinion of a medical professional.  Additionally, it 
fails to demonstrate with any degree of certainty a 
relationship between the veteran's service-connected right 
ankle disability, or an in-service injury or disease and his 
left ankle disability.  For these reasons, the Board must 
find that the medical text evidence does not contain the 
specificity to constitute competent evidence of the claimed 
medical nexus.  See Sacks, 11 Vet. App. at 317; see 
Libertine, 9 Vet. App. at 523.  As it is not competent 
evidence of a medical nexus, it does not raise a reasonable 
possibility of substantiating the claim, and it is therefore 
not new and material evidence.  

Statements from the veteran and his attorney addressing these 
issues have been received, but these cannot be considered new 
and material as to the matter of medical nexus.  Generally, 
laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted that, "[l]ay assertions of medical causation . . . 
cannot suffice to reopen a claim under 38 U.S.C.A. 5108."

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the January 1999 
denial of the veteran's left hip and ankle claims does not 
raise a reasonable possibility of substantiating those 
claims.  Accordingly, new and material evidence has not been 
received, and reopening of the claims of entitlement to 
service connection for left hip and ankle disabilities is not 
in order. 

Presumptive Service Connection - Agent Orange Exposure

The Board has reopened the claim of entitlement to service 
connection for peripheral neuropathy.  The veteran's 
essential contention with respect to this claim is that he 
incurred peripheral neuropathy as a result of herbicide 
exposure, specifically Agent Orange, while serving in the 
waters offshore Vietnam during the Vietnam War.  For purposes 
of this decision, the Board will assume that the veteran had 
service in the Republic of Vietnam and will therefore presume 
that he was exposed to herbicides during such service.  

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  The 
disabilities specified at 38 C.F.R. § 3.309(e) do not include 
chronic peripheral neuropathy.  They include acute and 
subacute peripheral neuropathy; however, those terms are 
specifically defined in the regulations to mean "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset."  See 38 C.F.R. § 3.309(e).  

In this case, the definition of acute and subacute peripheral 
neuropathy is clearly not met, as there is no reference in 
the medical record or assertion on the veteran's part that 
his symptoms began within weeks or months of his service 
offshore from Vietnam.  Most significant, the veteran carries 
a current diagnosis of peripheral neuropathy, and therefore 
logically it could not have resolved within two years of 
onset.  

VA has published a list of specific conditions for which a 
presumption of service connection based on exposure to 
herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include chronic peripheral nervous system 
disorders and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59232-
59243 (1999).  

In sum, although the Board will assume for the purposes of 
this decision that the veteran was exposed to Agent Orange 
during service, he does not have a condition for which there 
is a presumption of service connection based on such 
exposure.  

Service Connection on other than an Agent Orange Presumptive 
Basis

The veteran is seeking service connection for a low back 
disorder, claimed as secondary to his service connected right 
ankle disability.  He is also seeking service connection for 
peripheral neuropathy, based on his exposure to Agent Orange.

(i) Low Back

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that his claimed low back disorder was present in service or 
within one year of his discharge from service.  The first 
identification of such a disorder occurred in 1977, many 
years after the veteran left military service.  The Board's 
discussion will focus on the veteran's claim of entitlement 
to service connection on a secondary basis.  In essence, the 
veteran believes that his low back disability was caused or 
aggravated by an alteration of his gait due to his service-
connected right ankle disorder.  

Nevertheless, as the issue of direct service connection was 
addressed in the now vacated August 2002 Board decision, the 
Board notes for purposes of a complete discussion, that the 
veteran's spine was found to be normal on clinical 
examination at separation from service, and there was no 
pertinent diagnosis within a year of discharge.  Moreover, 
there is no medical opinion that purports to relate any 
current low back disability directly to service.  
Accordingly, service connection on either a direct or 
presumptive basis is not in order.  

With respect to the secondary service connection claim, 
service connection is in effect for post-operative residuals 
of shell fragment wounds of the right ankle and residuals of 
a fracture of the right fifth metatarsal.  In November 1984, 
the veteran was diagnosed with degenerative changes of the 
lumbar spine, and this has been confirmed on subsequent 
examinations.  The evidence thus demonstrates that the 
veteran currently has a low back disability, and it is 
uncontroverted that the veteran has a service-connected right 
ankle and foot disability. 

The question which must be answered by the Board is whether 
the veteran's low back disability is proximately due to, or 
the result of, his service-connected right ankle and/or foot 
disability.  In that connection, there are conflicting 
medical opinions of record.  

A VA examination report, dated in November 1995, contains 
diagnoses that include recurrent lumbosacral strain with DDD 
(degenerative disc disease) L5-S1 level.  An accompanying X-
ray report for the lumbosacral spine shows that there was 
narrowing at L5-S1 with intervertebral disc space with 
marginal spurring compatible with disc pathology.  The 
examiner stated that the veteran's lumbosacral pain and left 
knee pain were not related to the injuries that he sustained 
to his right calf and right ankle.  

In August 1998, the veteran submitted a private opinion from 
S.D.G., M.D.  In that opinion, S.D.G. stated that his office 
had been treating the veteran since 1976, and that, in his 
opinion, the veteran's difficulty with arthritis is all 
related to the shrapnel injury in 1967.  S.D.G. explained 
that the veteran's, "ankle injury has made his gait unstable.  
He has compensated with his left side and therefore 
subsequently developed increasing arthritis in his left knee 
and low back."  A statement submitted in April 2002 echoes 
the previous opinion, but provides no additional detail.

In response to the Board's January 1999 remand, the veteran 
was afforded an orthopedic examination in August 1999.  With 
regard to the veteran's back disorder, the examiner stated, 
"There is no relationship between the patient's back 
disorder and the injury to his foot."  He explained:  
"Although in mild cases a limp associated with a foot or leg 
injury may cause a muscular-type of back pain, it does not 
cause severe osteoarthritis of the spine which is what is 
causing this Veteran's back problems, nor does it cause 
bilateral osteoarthritis of the knees which is the cause of 
the present knee complaints of the Veteran.  Neither of these 
conditions is related to his service-connected injury of the 
foot or ankle."  In response to the question of whether the 
knee disorder or the back disorder had undergone any increase 
in severity as a result of the service-connected 
disabilities, the examiner opined that they had not.  

As stated above, there is a conflict in the medical opinion 
evidence.  In resolving this conflict, the Board is obligated 
under 38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In this case, the Board attaches greater probative weight to 
the August 1999 VA opinion, and the similar opinion of the 
November 1995 VA examiner, than it does to the opinion of 
S.D.G.  In so finding, the Board notes that the August 1999 
opinion is more consistent with the other medical evidence of 
record, and is better explained in terms of that evidence 
than the more conclusory opinion of S.D.G.  In concluding 
that the veteran's back disability is not related to his 
service-connected foot and ankle disabilities, the August 
1999 examiner explained that the arthritis currently present 
in the lumbar spine is not the type of condition that would 
be expected to result from a limp or alteration in gait, as 
is the veteran's contention.  By contrast, S.D.G. provided no 
medical explanation for his opinion that the low back 
disability was caused by the veteran's altered gait.  Most 
significant in the Board's view, the opinion of S.D.G. is not 
consistent with other medical evidence, discussed in more 
detail below, showing that the arthritis and resulting 
limitation of motion of the right ankle are not related to 
the service-connected shell fragment wound, which is 
productive of impairment that is largely sensory in nature, 
with no more than mild limitation of motion.  

Moreover, the evidence of record at the time that both 
opinions were rendered did not show any atrophy of the 
muscles in the right lower extremity, although such atrophy 
is shown on the most recent May 2007 examination.  However, 
even the May 2007 examiner found that muscle function was 
normal in terms of comfort, endurance and strength sufficient 
to perform activities of daily living.  According to the May 
2007 examiner, the primary impairment from the shell fragment 
wound residuals comes from pain rather than functional or 
orthopedic effects.  These findings undercut the basis of 
S.D.G.'s opinion, and S.D.G. has provided no explanation that 
would reconcile his opinion with the general trend of the 
evidence showing relatively minimal orthopedic effect from 
the service-connected shell fragment residuals.  Based on 
these deficiencies in S.D.G.'s opinion, the Board accords it 
less probative weight than the opinion of the August 1999 VA 
examiner.  

A February 2001 VA outpatient report notes that the veteran 
has complained of low back pain for 30 years since Vietnam.  
However, this statement conflicts with the evidence of record 
at the time of the examination, and there is no indication 
that the examiner reviewed that evidence or that his 
statement is anything other than a recitation of the 
veteran's account.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  In fact, an information sheet apparently 
completed by the veteran for the Wilmington Orthopedic Group 
in 1977-1978 shows that the onset of symptoms was about 2 
years prior to that report, not ever since he left service, 
as he has recently asserted.  

In weighing the conflicting evidence provided by the veteran 
at various times, the point in time when the evidence was 
created is important because a recounting of an event which 
is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  
Thus, the contemporaneousness of the 1977 report is 
significant.  Furthermore, because the veteran was seeking 
medical treatment at that time, it seems likely that he would 
report the event accurately so that his physician would have 
a fully-informed history of the injury and provide 
appropriate treatment.

In contrast, when the veteran thereafter presented his 
account, he was seeking VA benefits.  The Board is of course 
cognizant of self interest which any veteran has in promoting 
a claim for monetary benefits.  The Board may properly 
consider the personal interest a claimant has in his or her 
own case, but the Board is not free to ignore his assertion 
as to any matter upon which he is competent to offer an 
opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and 
see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].

There is no doubt that the veteran is competent to relate the 
onset of back symptoms, as he remembers it.  Thus, his 
competency is not at issue with regard to recounting the 
event itself.  Rather, it is his credibility which the Board 
finds is lacking, as there exists conflicting evidence, in 
the form of the veteran's own statement to a health care 
provider very soon after the onset of symptoms.

In sum, although the veteran has a current back disability, 
and is service connected for disabilities of the ankle and 
foot, the evidence deemed most probative by the Board is 
against a causal relationship between the current back 
disability and the service-connected disabilities.  For the 
reasons and bases expressed above, the Board concludes that 
service connection for a low back disability, as secondary to 
the veteran's service-connected right ankle or foot 
disability, is not in order.  

(ii) Peripheral Neuropathy

Service medical records contain no evidence of peripheral 
neuropathy.  Although the post-service medical evidence of 
record shows that the veteran currently has a diagnosis of 
peripheral neuropathy, there is no post-service medical 
evidence of such diagnosis until many years after the 
veteran's discharge from service or of a nexus between the 
veteran's current peripheral neuropathy and his active 
service, including exposure to herbicides therein.  Moreover, 
a VA physician who examined the veteran in June 2002 in 
conjunction with a VA Agent Orange Registry examination has 
opined that there is no current evidence for Agent Orange 
related disease, and that the veteran's peripheral neuropathy 
is related to his back disability.  In addition, private 
medical records dated in July 2001 and August 2001 show the 
examiner's opinion that the veteran's peripheral neuropathy 
is related to his spinal stenosis.

In essence, the evidence of a nexus between the veteran's 
peripheral neuropathy and his active service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and 
service connection for peripheral neuropathy is not in order.



Increased Rating

The veteran is currently assigned a 10 percent rating for 
post-operative residuals of shell fragment wounds of the 
right ankle under 38 C.F.R. § 4.73, Diagnostic Code 5310.  
Under that code, a 10 percent evaluation is warranted for 
moderate impairment of the muscles of Group X.  A 20 percent 
evaluation is warranted for moderately severe impairment of 
the muscles of Group X.  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include 3 muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312).  For muscle group injuries in 
different anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be separately rated 
and the ratings combined.  38 C.F.R. § 4.55(f) (2007).

The muscles of Group X involve the movements of the forefoot 
and toes, and propulsion thrust in walking.  Intrinsic 
muscles of the foot: Plantar: (1) Flexor digitorum brevis; 
(2) abductor hallucis; (3) abductor digiti minimi; (4) 
quadratus plantae; (5) lumbricales; (6) flexor hallucis 
brevis; (7) adductor hallucis; (8) flexor digiti minimi 
brevis; (9) dorsal and plantar interossei.  Other important 
plantar structures: Plantar aponeurosis, long plantar and 
calcaneonavicular ligament, tendons of posterior tibial, 
peroneus longus, and the long flexors of great and little 
toes.  38 C.F.R. § 4.73, Diagnostic Code 5310.

Objective findings which support a moderate disability rating 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2)(iii).

Objective findings which support a moderately severe 
disability rating include entrance or exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3)(iii).

Moderately severe muscle disability is consistent with a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, and service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound, and a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  38 C.F.R. § 4.56 (d).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56 (c).

The Board notes initially that the veteran does have a 
diagnosis of arthritis associated with the right ankle.  
However, the veteran is not service connected for arthritis 
of the right ankle, and it was the opinion of the May 2007 VA 
joints examiner that the arthritis was not associated with 
the veteran's service-connected shell fragment wound.  On X-
ray in August 1999, the right ankle was normal except for an 
old wire suture probably used for repair of the extensor 
hallucis longus.  There was no evidence of any 
osteoarthritis.  X-rays taken in August 2004 showed no 
fractures, no significant degenerative changes or other 
osseous abnormalities at that time.  Bony architecture of the 
ankle joint appeared intact.  Nevertheless, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

The Board has reviewed the evidence with Mittleider in mind.  
Although the May 2007 examiner did not attribute any loss of 
ankle motion to the service-connected disability, on VA 
examination in August 1999, the examiner found that foot 
dorsiflexion was equal, bilaterally.  Reflexes were 
symmetrically hypoactive bilaterally.  However, the great toe 
extensor showed a slight weakness.  The conclusion was that 
there were mild loss of motion and fatigability, but not 
incoordination, associated with the service-connected injury 
and the damage to the extensor hallucis longus tendon.  
Notably, he found no evidence of arthritis at that time, and 
so the Board concludes that, although some loss of motion is 
attributable to the service-connected disability, it is no 
more than mild in degree.

The Board also notes that the veteran filed his claim in 
October 1995, and that since that time, effective on July 3, 
1997, certain portions of 38 C.F.R. Part 4 pertaining to the 
rating criteria for muscle injuries have been changed.  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Also, in accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

In evaluating the evidentiary record, it is clear that the 10 
percent rating currently assigned most closely approximates 
the level of disability resulting from the veteran's service-
connected post operative residuals of a shell fragment wound 
of the right ankle under DC 5310.  With respect to the rating 
criteria, the clinical evidence does not show symptoms 
representative of a moderately severe injury, such as 
indications of track of missile through one or more muscle 
groups, indications of loss of deep fascia or muscle 
substance associated with the injury, or loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance do not demonstrate positive evidence 
of impairment when compared with the sound side, which would 
support a rating in excess of 10 percent.  On VA examination 
in May 2007, although there was some atrophy of the right 
calf, the examiner found that muscle function was normal in 
terms of comfort, endurance and strength sufficient to 
perform activities of daily living.  There was no nerve, 
tendon, or bone damage residual, and no muscle herniation or 
loss of deep fascia or muscle substance.  The examiner 
concluded that the motion of the veteran's ankle was not 
limited by the service-connected muscle injury. 

In addition, the Board notes that the history of the 
veteran's shell fragment wounds does not indicate a through 
and through or deep penetrating wound.  While debridement was 
apparently performed, there is no evidence of prolonged 
infection, or sloughing of soft parts, or intermuscular 
scarring.  Service department records do not show 
hospitalization for a prolonged period for treatment of the 
wound.  An August 1967 clinical record shows that the veteran 
was struck in the ankle by a shell casing on August 15, 1967.  
The wound was treated aboard ship and was left open for 5 
days until the ship docked.  On August 21, 1967, a shell 
fragment was surgically removed, the extensor hallucis longus 
tendon was repaired, and the wound was closed.  Post-
operatively, there were no difficulties and the veteran 
remained afebrile.  

The veteran does maintain that he has an inability to keep up 
with work requirements; however, he has numerous disabilities 
in addition to his shell fragment residuals, and the Board 
finds it notable that the May 2007 VA muscles examiner found 
that there was no significant occupational effect from the 
disability.

With respect to the cardinal signs and symptoms of muscle 
disability, only the most recent records indicate significant 
complaints in this regard.  The Board notes that a VA 
examination report, dated in November 1995, shows no 
measurable circumferential atrophy of thigh or calf.  
Similarly, on VA examination in August 1999, there was no 
evidence of muscle atrophy, reflexes were symmetrically 
hypoactive bilaterally, and foot dorsiflexion was equal, 
bilaterally.  As alluded to above, on VA muscles examination 
in May 2007, the veteran measured 15 inches at the mid calf 
on the right versus 16.5 inches on the left.  The examiner 
attributed this discrepancy to residual atrophy from the 
service-connected injury.  However, the examiner found that 
muscle function was normal in terms of comfort, endurance and 
strength sufficient to perform activities of daily living.  
There was no nerve, tendon, or bone damage residual, and no 
muscle herniation or loss of deep fascia or muscle substance.  
The examiner concluded that the motion of the veteran's ankle 
was not limited by the service-connected muscle injury.  

As previously discussed, the veteran has been found to have 
limited motion of the right ankle; however, with the 
exception of mild limitation due to the shell fragment wound 
residuals found by the August 1999 examiner, this has 
primarily been attributed to non-service-connected arthritis.  
Therefore, while the veteran has recently demonstrated some 
muscular atrophy attributable to the service-connected 
disability, according to the May 2007 examiner, this has not 
resulted in any significant impairment.

The Board has also considered whether the veteran's 
complaints of right ankle pain support a higher rating.  On 
VA joints examination in May 2007, the veteran reported 
constant mild (3 out of 10) pain with daily flares to 8 out 
of 10.  However, this evidence of additional functional 
limitation is not sufficiently supported by objective 
pathology or visible behavior.  For example, the August 1999 
VA examiner provided the opinion that it was possible that 
repeated use of the right ankle over a prolonged period of 
time may result in a mild increase of fatigability and 
discomfort in comparison with the normal left ankle, and that 
pain during excessive use may limit the length of distance 
the patient may ambulate in a relatively mild manner.  These 
findings contrast with the veteran's account of daily flares 
estimated at 8 out of 10.

In an undated and unsigned letter, received in April 2002, it 
was stated that the veteran had continuous pain in his back, 
knees and feet, and that he could barely walk without a cane.  
It was further stated that he may have to retire from his job 
in teaching because he cannot stand up for his long hours.  
The report notes swelling and tenderness of the ankles, and 
that the veteran will most probably have to be on crutches, a 
cane, or a walker within the next four or five years.  
However, this evidence does not differentiate between the 
veteran's various disabilities, and therefore, even if 
conceded as true, it carries little probative weight in 
comparison to the more specific objective findings provided 
in the May 2007 and August 1999 examination reports.     

Similarly, an April 2002 letter from S.D.G. states that the 
veteran has progressive disabilities of the feet, knees and 
back that will probably result in his need to use crutches or 
a walker or cane.  However, in that letter, S.D.G. did not 
attribute any particular disability to the veteran's ankles 
other than swelling and tenderness.  A letter from S.D.G., 
dated in July 1998, indicates that the veteran has favored 
his right leg and ankle since his in-service right ankle 
injury; however, he also diagnosed progressive arthritis in 
the right ankle and did not attempt to differentiate between 
the service-connected and non-service-connected conditions.  
The Board notes again that the veteran has numerous 
disabilities of the lower extremities, many of which are not 
service connected; and, in light of other, more recent 
evidence which distinguishes the service-connected from non-
service-connected symptomatology, the Board assigns this 
evidence little probative weight..  

The Board acknowledges that on VA muscles examination in May 
2007, the examiner described the expected effect of the 
service-connected shell fragment wound residuals on the 
veteran's bathing, dressing, toileting, and grooming as 
"severe," and stated that exercise and sports were not 
possible.  However, use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  Indeed, the rating 
criteria provide no indication that "severe" impairment of 
bathing, dressing, toileting, and grooming corresponds to a 
20 percent rating or to any particular rating.  In light of 
the specific rating criteria provided under Diagnostic Code 
5310, the examiner's description of the level of impairment 
corresponding to certain activities as "severe," offered as 
it was without reference to the framework of the rating 
criteria, is not persuasive evidence that a 20 percent rating 
is warranted.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994) [the Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulations is 
error as a matter of law].

Moreover, the Board notes that the May 2007 examiner also 
found that the effect on chores, shopping, recreation, and 
traveling was moderate; and the effect on feeding was mild.  
There was no significant occupational effect.  These 
findings, in particular the occupational effect, 
counterbalance the findings with respect to bathing, 
dressing, toileting, and grooming, and reflect an overall 
moderate level of disability.  In the Board's view, the 
evidence does not establish such functional loss due to pain 
to warrant a rating of 20 percent.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath, 
1 Vet. App. at 595-596.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5283, a 20 percent evaluation is available for 
"Tarsal, or metatarsal bones, malunion of, or nonunion of," 
if this condition is moderately severe.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5284, a 20 percent evaluation 
is assigned for "other" foot injuries which are moderately 
severe.  

The Board notes that the veteran's residuals of a fracture of 
the right fifth metatarsal have been rated under DC 5283, and 
that the symptoms of that disability may not be compensated 
for in evaluating his post operative residuals of a shell 
fragment wound of the right ankle.  See 38 C.F.R. § 4.14 
(2007) (avoidance of pyramiding).    

It appears that the service-connected shell fragment 
residuals are primarily manifested by pain and muscular 
atrophy, without any evidence of malunion or nonunion of the 
tarsal or metatarsal bones, and the overall disability 
picture is not consistent with more than moderate functional 
impairment or disability.  Accordingly, the greater weight of 
the evidence shows that the veteran has not experienced 
sufficient symptoms or functional impairment to warrant a 
rating in excess of 10 percent under DC 5283 or 5284.

Under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7804, a 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  On 
VA examination in August 1999, there was a well-healed 
longitudinal scar over the anterior aspect of the ankle, 
indicative of his previous surgeries, and there was minimal 
to slight swelling in the area of the ankle.  The May 2007 VA 
muscles examiner noted a scar measuring .1 x 8 centimeters, 
which was painful to the touch, but which was not adherent.  
In view of this finding, and as the veteran is currently 
being compensated only for muscular disability, the Board 
concludes that a separate 10 percent rating is warranted for 
a painful scar under Diagnostic Code 7804.  To that extent, 
the appeal is granted.  A 10 percent rating is the only 
rating available under Diagnostic Code 7804.  As the 
veteran's scars are not large, deep, or unstable, no other 
diagnostic code applicable to scars would provide a higher 
rating.  See Diagnostic Codes 7800-7803, 7805.  The version 
of the rating schedule in effect prior to September 16, 2002, 
also does not provide a basis for granting more than a 
separate 10 percent rating for the scar.  A higher rating is 
therefore not in order.  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his post-operative residuals of shell 
fragment wounds of the right ankle, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation and the separate 10 
percent rating granted herein.  Accordingly, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.  


ORDER

Reopening of the claim of entitlement to service connection 
for a left hip disability is denied.

Reopening of the claim of entitlement to service connection 
for arthritis of the left ankle is denied. 

Reopening of the claim of entitlement to service connection 
for peripheral neuropathy, claimed due to herbicide exposure, 
is granted.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for a low back disability 
is denied.

The Board having determined that the residuals of shell 
fragment wounds of the right ankle warrant a 10 percent 
rating for muscle impairment and a separate 10 percent rating 
for a painful scar, the benefit sought on appeal is granted 
to this extent and subject to the criteria applicable to the 
payment of monetary benefits.


REMAND

In October 2007, the veteran submitted additional medical 
records pertinent to the issues of entitlement to service 
connection for a left knee disability and entitlement to a 
compensable rating for residuals of a fracture of the right 
fifth metatarsal.  The originating agency has not considered 
that evidence, and the veteran did not include a waiver of 
his right to have this evidence initially considered by the 
originating agency.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his left knee disability and right fifth 
metatarsal fracture residuals or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his attorney and 
request them to submit the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
either benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his attorney should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


